Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 16-23 been renumbered 15-22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8-10, 13, 16, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woods (PGPUB Document No. US 2016/0259404) in view of Alt et al. (PGPUB Document No. US 2011/0090343) in view of Maeda et al. (“Tracking of User Position and Orientation by Stereo Measurement of Infrared Markers and Orientation Sensing,” URL: https://ieeexplore.ieee.org/‌abstract/document/1364693)
Regarding claim 1, Woods teaches a system comprising (Abstract): 
A first system configured to display virtual content (AR system user 60 is depicted wearing a head mounted component 58 featuring a frame 64 structure coupled to a display system 62 positioned in front of the eyes of the user (Woods: 0056), The system provides an AR/VR experience to the user (Woods: 0061)) comprising: 
A structure comprising a radiation emitter (electromagnetic tracking systems typically comprise at least an electromagnetic field emitter and at least one electromagnetic field sensor (Woods: 0095)), 
And a user device (para [0065)- AR head set), wherein the user device comprises: 
One or more sensors configured to sense outputs of the radiation emitter (Electromagnetic sensors 604 placed on one or more locations on the user's headset 58 (Woods: 0083), wherein the electromagnetic sensors measure electromagnetic fields with a known distribution. Based on these measurements a position and orientation of a field sensor relative to the emitter is determined (Woods: 0065)), 
And one or more displays (display system 62 positioned in front of the eyes of the user (Woods: 0056)); 
One or more hardware processors (head mounted wearable component 58 comprising a processor 128 (Woods: 0097)); 
And a non-transitory machine-readable storage medium encoded with instructions executable by the one or more hardware processors to, for the user device (processor and memory (Woods: 0059), the Examiner submits said memory is encoded with instructions executed by said processor): 
Generate an image of virtual content based on the pose of the user device with respect to the structure (determine virtual content to be displayed to the user based on the determined head pose and hand pose (Woods: 0092)),
And determine a pose of the user device with respect to the structure based on the sensed outputs of the plurality of radiation emitters (computing apparatus 607 (e.g., the controller) that determines a pose and orientation of the sensors 604, 608 (and the AR headset 58 to which they are attached) in relation to the known magnetic field emitted by the electromagnetic field emitter (Woods: 0084, 0065-0069)). 

However, Woods does not teach wherein the image of the virtual content is projected by the one or more displays of the user device in a predetermined location relative to the structure. I.e. the virtual content only relies on the user’s pose not location information of the structure.
Alt teaches the image of the virtual content is projected by the one or more displays of the user device in a predetermined location relative to the structure (Virtual object is overlaid over the infrared marker (Alt: 0062). Overlaying over the IR marker is the predetermined location. Note, Woods teaches said IR marker/emitter placed on large objects like a table, wall, ceiling, etc. (Woods: 0071). Therefore, the location at which the IR marker is positioned and the subsequent overlay of the virtual object over the IR marker corresponds to the predetermined location being “relative to the structure” (table, wall, ceiling, etc. of Woods). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to utilize the radiation emitters of Woods in the manner Alt utilizes IR markers in positioning the virtual objects of Woods and/or Alt. The combination of teachings is beneficial, because this enables the emitters (IR markers) provide multiple functions (user device pose tracking and virtual content placement).
Further, the combined teachings above contained a device which differed the claimed process by the substitution of the steps of the use of a single radiation emitters for device pose tracking.
Maeda teaches the structure comprising the radiation emitters being a plurality of radiation emitters arranged in a predetermined pattern (tracking user device pose utilizing a plurality of IR markers, wherein the coordinates of a subset of the IR markers are determined in advance (predetermined pattern) (Maeda: 2.1. System configuration & 2.2 Arrangement of infrared markers)).
The teachings of the combined teachings above and Maeda were known in the art to effectively tracking user device pose information.
The combined teaching’s steps of using a single radiation emitter could have been substituted with the steps of utilizing a plurality of radiation emitters of Maeda.
The results would have been predictable and resulted in equally tracking user device pose information. Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 8, the combined teachings as applied above teaches the system of claim 1, wherein: the plurality of radiation emitters is configured to emit infrared light (infrared emitters (Woods: 0096)); 
The one or more sensors is configured to sense the output of the plurality of radiation emitters (electromagnetic receiver sensors (Woods: 0096)); 
And the instructions are further executable by the one or more hardware processors to determine the pose of the first user device with respect to the structure based on the sensed output of the plurality of radiation emitters (computing apparatus 607 (e.g., the controller) that determines a pose and orientation of the sensors 604, 608 (and the AR headset 58 to which they are attached) in relation to the known magnetic field emitted by the electromagnetic field emitter (Woods: 0084, 0065-0069)).

Regarding claim 9, the combined teachings as applied above teaches the system of claim 1, further comprising: 
A handheld electronic device (handheld component 170 (Woods: 0108)); 
Wherein the instructions are further executable by the one or more hardware processors to perform, responsive to user input received by the handheld electronic device, at least one of: 
Selecting the virtual content, (interactions using the handheld component (Woods: 0108) such as catching a virtual ball (Woods: 0011)) 
And modifying the virtual content.

Regarding claim 10, the combined teachings as applied above teaches the system of claim 1, wherein the user device may be worn on the head of a user (AR headset 58 (Woods: 0084)).

Regarding claim 13, the combined teachings as applied above teaches the system of claim 1, wherein the structure is attached to a physical object (Woods teaches said IR marker/emitter placed on large objects like a table, wall, ceiling, etc. (Woods: 0071)).

Claim(s) 16, 21 and 22 is/are a corresponding machine-readable storage medium claim(s) of claim(s) 1, 8 and 9. The limitations of claim(s) 16, 21 and 22 are substantially similar to the limitations of claim(s) 1, 8 and 9.  Therefore, it has been analyzed and rejected substantially similar to claim(s) 16, 21 and 22. Further, the combined teachings as applied above teaches a machine-readable storage medium (memory (Woods: 0057))

Claim(s) 2-4, 11, 14, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woods in view of Alt in view of Maeda as applied to the claims above, and further in view of Maciocci et al. (PGPUB Document No. US 2012/0249741).
Regarding claim 2, the combined teachings as applied above does not expressly teach but Maciocci teaches the system of claim 1, further comprising: 
A second system configured to display virtual content, comprising: 
A second user device (second head mounted device 10b (Maciocci: 0093, FIG.3)), comprising: 
One or more sensors configured to sense data related to a physical environment of the second user device (HMD comprising one or more sensors such as a camera (Maciocci: 0061)), 
And one or more displays (display of the HMD (Maciocci: 0061)); 
Wherein the instructions are further executable by the one or more hardware processors to: 
Place a virtual object in a 3D scene displayed by the second user device in a virtual location that corresponds to a physical location in the physical environment of the second user device responsive to user input received by the second user device (second user summoning a new virtual object and adding it to the shared AR space (Maciocci: 0109)), 
Determine a pose of the second user device with respect to the physical location in the physical environment of the second user device (“An anatomical analysis can be applied to the captured images to determine the current posture and orientation of the user, such as with respect to a designated anchor surface” (Maciocci: 0100)), 
And generate a second image of the virtual content based on the pose of the second user device with respect to the placed virtual object, wherein the second image of the virtual content is projected by the one or more displays of the second user device in a predetermined location relative to the placed virtual object (the resulting virtual object 14b displayed within the AR space as shown in FIG.3 (Maciocci: 0093). Note virtual objects 14a and 14b are corresponding images displayed to the first and second user respectively).

	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to incorporate the collaborative AR teachings of Maciocci, because this enable a plurality of users to experiences the same AR environment.

Regarding claim 3, the combined teachings as applied above does not expressly teach but Maciocci teaches the system of claim 2, wherein: the first virtual content system is remote from the second virtual content system (FIG.4 illustrates the virtual objects being in remote locations (Maciocci: FIG.4, 0098)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such that virtual objects are rendered as taught by Maciocci, because this enables multiple users share an AR experience regardless of location.

Regarding claim 4, the combined teachings as applied above does not expressly teach but Maciocci teaches the system of claim 2, wherein: the first virtual content system is proximate to the second virtual content system (FIG.3 illustrates the virtual objects being on the same table (Maciocci: FIG.4, 0098)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such that virtual objects are rendered as taught by Maciocci, because this enables multiple users within proximity share effectively an AR experience.

Regarding claim 11, the combined teachings as applied above does not expressly teach but Maciocci teaches the system of claim 1, wherein the user device further comprises at least one optical element, which facilitates viewing of the image integrated with the user's view of the physical environment (head mounted device comprising a small display optic (Maciocci: 0122)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the AR headset of the combined teachings above such as to utilize the headset optics teachings of Maciocci, because this enables an effective method of implementing see through AR headsets.

Regarding claim 14, the claims recite a second user comprising the same AR system, wherein the second virtual content system is remote from the first virtual content system.
Maciocci teaches a collaborative AR environment, wherein the second user comprise of the same AR system (Maciocci: 0304, FIG.39). Applying the collaborative AR teachings of Maciocci to the combined teachings above result in a second user with an AR system identical to the AR system of claim 1. Therefore, the rejection to claim 1 above equally applies to claim 14.
Further, Maciocci teaches the second virtual content system is remote from the first virtual content system (FIG.4 illustrates the virtual objects being in remote locations (Maciocci: FIG.4, 0098)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to incorporate the collaborative AR teachings of Maciocci, because this enable a plurality of users to experiences the same AR environment.
 
Regarding claim 15, the claims recite a second user comprising the same AR system, wherein the second virtual content system is remote from the first virtual content system.
Maciocci teaches a collaborative AR environment, wherein the second user comprise of the same AR system (Maciocci: 0304, FIG.39). Applying the collaborative AR teachings of Maciocci to the combined teachings above result in a second user with an AR system identical to the AR system of claim 1. Therefore, the rejection to claim 1 above equally applies to claim 15.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to incorporate the collaborative AR teachings of Maciocci, because this enable a plurality of users to experiences the same AR environment.

Claim 17 is similar in scope to claim 2.

Claim(s) 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woods in view of Alt in view of Maeda as applied to the claims above, and further in view of Wright, JR. et al. (PGPUB Document No. US 2019/0370544, hereinafter referred to as “Wright”).
Regarding claim 7, the combined teachings as applied above does not expressly teach but Wright teaches the system of claim 1, wherein the instructions are further executable by the one or more hardware processors to, for the user device: generate a second image of the virtual content based on the pose of the user device with respect to the structure, wherein the image of the virtual content, and the second image of the virtual content, are projected by the one or more displays of the user device concurrently as a stereoscopic image (rendering of left and right images of the 3D virtual object (first and second images) utilizing the pose of the user device (Kezele: 0111)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to display virtual objects using stereoscopy as taught by Kezele, because this enable an added level of user immersion.

Claim 20 is similar in scope to claim 7.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woods in view of Alt in view of Maeda as applied to the claims above, and further in view of Benishti et al. (PGPUB Document No. US 2019/02739165).
Regarding claim 12, the combined teachings as applied above does not expressly teach the system of claim 1, wherein: the user device further comprises a camera (camera (Woods: 0018)); 
However, the combined teachings as applied above does not expressly teach but Benishti teaches the instructions are further executable by the one or more hardware processors to add an image captured by the camera to the image for the user device (AR near eye display similar to the AR headset of Woods that comprise of a “pixelated screen (60A) having an array of variably transparent pixels coating the combiner and an image capturing device (68A) mounted on the structure to capture an image of a scene viewed by the eye, and a projector (64A) is mounted on the structure to project at least one of a portion of the captured image and a stored image onto a section of the screen at a selected location thereof”).
The combined teachings above contained a device which differed the claimed process by the substitution of the steps of capturing and displaying images as presently claimed.
Benishti teaches an alternative AR headset that displays captured images to the user.
Headsets of the combined teachings and Benishti were known in the art to effectively provide an AR experience to the user.
The AR headset of the combined teachings above could have been substituted with the AR near eye display of Benishti.
The results would have been predictable and resulted in equally providing an AR experience to the user. Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Allowable Subject Matter
Claims 5-6 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079. The examiner can normally be reached M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID H CHU/Primary Examiner, Art Unit 2616